—In an action to recover damages for negligent entrustment, the defendant James Waltel appeals from an order of the Supreme Court, Suffolk County *445(Doyle, J.), dated June 30, 1999, which denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
We agree with the Supreme Court that there are triable issues of fact (see, CPLR 3212 [b]) as to whether the appellant’s negligent entrustment of an air rifle to the infant defendant was the proximate cause of the injuries sustained by the infant plaintiff. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.